Case 4:18-cv-00342-ALM-CAN Document 85 Filed 04/27/20 Page 1 of 4 PageID #: 371




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  JORGE MOCTEZUMA, ET AL.                         §
                                                  §
  v.                                              §
                                                  §   Civil Action No. 4:18-CV-342
  DION ISLAS D/B/A ADVANCED                       §   (Judge Mazzant/Judge Nowak)
  ELECTRIC D/B/A M.I. SKYLER                      §
  CONSTRUCTION AND CUSTOM                         §
  HOMES                                           §

                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant Dion Islas’s Motion to Dismiss and Objections to

 Report and Recommendation of U.S. Magistrate Judge (Dkt. #83), which the Court construes as a

 request for reconsideration under Rule 54(b). Plaintiffs have filed a Response in opposition

 (Dkt. #84). Having reviewed Defendant’s Motion, Plaintiffs’ Response, and all other relevant

 filings, the Court finds Defendant Dion Islas’s Motion to Dismiss and Objections to Report and

 Recommendation of U.S. Magistrate Judge (Dkt. #83) is DENIED.

                                 RELEVANT BACKGROUND

        The Court has extensively summarized the factual and procedural background of this case

 in the April 26, 2019 Report and Recommendation of United States Magistrate Judge (Dkt. #62),

 and in the December 28, 2019 Report and Recommendation of United States Magistrate Judge

 (Dkt. #79). Accordingly, the Court presents here only the background relevant to its analysis of

 the instant Motion.

        In or around May 2019, the Parties advised the Court they had reached a resolution of their

 dispute. Subsequent to execution of the Parties’ Settlement Agreement, Defendant failed to

 comply with its terms, resulting in the filing of a Motion to Enforce Settlement Agreement

 (Dkt. #69). On December 28, 2019, after providing Defendant ample notice and opportunity to
Case 4:18-cv-00342-ALM-CAN Document 85 Filed 04/27/20 Page 2 of 4 PageID #: 372



 respond or otherwise appear and be heard, the Magistrate Judge recommended granting in part and

 denying in part Plaintiffs’ Motion to Enforce Settlement Agreement (Dkt. #79).1 Defendant did

 not timely file any objection to such recommendation. Accordingly, on February 4, 2020, the

 undersigned adopted in part the Magistrate Judge’s report, finding the Settlement Agreement

 entered into by the Parties should be enforced, leaving only the issue of Plaintiffs’ entitlement to

 attorneys’ fees for the Court’s consideration (Dkt. #81). Approximately two weeks after the Court

 found enforcement appropriate but before entry of a final judgment, Defendant moved to “dismiss”

 Plaintiffs’ Complaint with the filing of the instant Motion, asserting in a single page that he

 “disagree[s] with th[e] complaint” (Dkt. #83).                     Notably, Defendant’s Motion does not

 substantively discuss or address the Parties’ Settlement Agreement.

          Because the Court adopted the Magistrate Judge’s report prior to the filing of Defendant’s

 Motion to Dismiss and Objections to Report and Recommendation of U.S. Magistrate Judge, any

 objections are untimely and/or otherwise moot; the Court thus construes Defendant’s filing as a

 motion for reconsideration (Dkt. #81). “The Fifth Circuit recently explained that ‘Rule 59(e)

 governs motions to alter or amend a final judgment,’ while ‘Rule 54(b) allows parties to seek




 1
   As outlined in the Magistrate Judge’s report, “[w]ithin fourteen (14) days after service of the magistrate judge’s
 report, any party must serve and file specific written objections to the findings and recommendations of the magistrate
 judge” (Dkt. #79 at p. 9) (citing 28 U.S.C. § 636(b)(1)(C)). There were approximately fifty-two days between the
 filing of the Magistrate Judge’s report and the filing of Defendant’s instant Motion. Defendant states he was “not in
 receipt of this until February 7th, 2020, as it was improperly sent to [Defendant] by equal justice and not signed for”
 (Dkt. #83). It is unclear precisely which document Defendant is referencing. Nonetheless, as Plaintiffs properly point
 out, “[a] paper is served under this rule by . . . mailing it to the person’s last known address—in which event service
 is complete upon mailing.” FED. R. CIV. P. 5(b)(2)(C). The local rules specifically state: “A pro se litigant must
 provide the court with a physical address (i.e., a post office box is not acceptable) and is responsible for keeping the
 clerk advised in writing of his or her current physical address.” Eastern District of Texas Local Rule CV-11(d).
 Defendant provided his address—the same address currently listed in ECF—in his original Answer (Dkt. #7 at p. 2).
 And that same address was provided by Defendant in his most recent filing—the instant Motion (Dkt. #83). It appears
 Defendant may leave select Court filings “unclaimed” (Dkts. #78; #76; #71; #68; #65; #59; #58; #43; #35; #34; #18),
 and responds only to certain filings at his choosing (Dkts. #83; #73; #50; #36; #33; #23; #22; #19; #15; #7; #6). In
 addition, Defendant was undeniably made aware of the hearing on the Motion to Enforce Settlement Agreement when
 the Plano Clerk’s Office physically handed him the order rescheduling the hearing at Defendant’s request. Defendant
 declined to appear and to present argument in opposition to the Motion notwithstanding such undeniable knowledge.


                                                            2
Case 4:18-cv-00342-ALM-CAN Document 85 Filed 04/27/20 Page 3 of 4 PageID #: 373



 reconsideration of interlocutory orders and authorizes the district court to revise at any time any

 order or other decision that does not end the action.’” Dolores Lozano v. Baylor Univ., No. 6:16-

 CV-403-RP, 2018 WL 3552351, at *1 (W.D. Tex. July 24, 2018) (quoting Austin v. Kroger Tex.,

 L.P., 864 F.3d 326, 336 (5th Cir. 2017)). “Under Rule 54(b), ‘the trial court is free to reconsider

 and reverse its decision for any reason it deems sufficient, even in the absence of new evidence or

 an intervening change in or clarification of the substantive law.’” Austin, 864 F.3d at 336 (quoting

 Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 185 (5th Cir. 1990), abrogated on

 other grounds, Little v. Liquid Air Corp., 37 F.3d 1069, 1075 n.14 (5th Cir. 1994)). The Court has

 not entered a final judgment.     And because Defendant asks the Court to reverse its prior

 determinations, the Court construes Defendant’s Motion under Rule 54(b).

        On a motion to reconsider under Rule 54(b), district courts are to exercise their discretion

 to consider new arguments and evidence “sparingly in order to forestall the perpetual

 reexamination of orders and the resulting burdens and delays.” Tolleson v. Livingston, No. 2:12-

 CV-201, 2014 WL 1386319, at *2 (S.D. Tex. Apr. 9, 2014). Here, Defendant provides no new

 arguments or new evidence to warrant reconsideration. He merely baldly asserts he disagrees with

 Plaintiff’s suit. The Court has already considered Defendant’s disagreement with the complaint

 and prior payment of the unpaid wages (Dkts. #62; #66). Defendant cannot relitigate issues that

 have already been decided against him. The fact remains that Defendant agreed to a resolution of

 the claims in this case; the Parties entered into a Settlement Agreement which represents a final

 resolution of the claims and defenses asserted in this action. Even assuming, arguendo, that

 Defendant had timely filed an “objection” to the Magistrate Judge’s recommendation to enforce

 the settlement agreement (which he did not), Defendant’s conclusory statement that Plaintiffs




                                                  3
Case 4:18-cv-00342-ALM-CAN Document 85 Filed 04/27/20 Page 4 of 4 PageID #: 374



    “changed” the agreement does not vitiate the validity of the Settlement Agreement (Dkt. #81). The

    Court has found the Settlement Agreement shall be enforced.

            Moreover, Defendant’s repeated pattern of dilatory conduct, failure to comply with the

    Orders of this Court, and claimed ignorance of the Court’s proceedings indicates the instant

    untimely Motion is likely only a further attempt to delay the final resolution of this case. The

    Court afforded Defendant multiple opportunities to timely respond to the Motion to Enforce, which

    Defendant chose not to avail himself of (See Dkt. #84 at p. 3). For these reasons, the Court denies

    Defendant’s Motion (Dkt. #83). The Court shall proceed to enforce the Settlement Agreement and

    take up consideration of the issue of attorneys’ fees in due course (Dkt. #81 at p. 3).2

.                                                  CONCLUSION

            For the foregoing reasons, it is hereby ORDERED that Defendant’s Motion to Dismiss

    and Objections to Report and Recommendation of U.S. Magistrate Judge (Dkt. #83) is DENIED.

            IT IS SO ORDERED.
              SIGNED this 27th day of April, 2020.




                                                  ___________________________________
                                                  AMOS L. MAZZANT
                                                  UNITED STATES DISTRICT JUDGE




    2
      Plaintiffs’ Response in opposition requests the Court “warn Defendant that, should he continue to make frivolous,
    duplicative, or harassing filings, he may be subject to sanctions” (Dkt. #84 at p. 7). Having reviewed Defendant’s
    filing behavior in this case, the Court does advise Defendant the filing of meritless requests for relief and/or the
    continued failure to comply with Orders of the Court can subject a pro se party to sanctions.


                                                             4
